DETAILED ACTION
	This is the first Office action on the merits of Application No. 16/527,663 filed on July 31, 2019.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on July 31, 2019 and February 16, 2021 have filed been considered by the examiner. 

Drawings
The drawings are objected to because in Fig. 2 the lead line associated with the reference numeral 218 is directed to the portion of the piston plate 200 which is disposed radially outward of the aperture 224 and formed with the notch 214 described in paragraph [0026], rather than the friction plate described in paragraph [0027] which is presumably the element shown adjacent to the piston plate in the figure connected to the not-numbered turbine hub. Additionally, since the radially outer portion of the piston plate 200 formed with the notch 214 is integrally formed with the portion of the piston plate disposed radially inward of the aperture 224, the hatching of these portions in each of Figures 1-4 should be angled in the same way.  See 37 C.F.R. 1.84(h)(3)  


Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0026], line 5, “and 210 in” should be -- and aperture 210 in --; in paragraph [0098] “232” should be -- 230 --; and in paragraph [0099] “230” should be 
-- 232 --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated	by U.S. Patent No. 6,585,066 (Koneda).
With reference to the enlarged copy of Fig. 1 below, Koneda discloses a sealing arrangement (described at column 5, lines 26-37) for a hybrid module (see column 1, lines 7-10) comprising: a first seal (123) fixed to an engine block (18) and sealed to an engine crankshaft (14); and, a second seal (124) fixed (via seal housing 126) to the engine block (18) and sealed to the first seal (123) and a housing (20) for the hybrid module.






    PNG
    media_image1.png
    831
    683
    media_image1.png
    Greyscale


Enlarged copy of Fig. 1 from Koneda ‘066

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

US 2016/0105060 A1 (Lindemann), which is representative of the closest prior art, discloses a hybrid module 100 comprising: a hydraulic coupling arrangement 110 comprising an impeller 113 and a turbine 114; a front cover 112 comprising a first rim extending in a first axial direction AD2, the front cover at least partially encasing the hydraulic coupling arrangement; an impeller shell, fixed to the front cover and at least partially encasing the hydraulic coupling arrangement, the impeller shell comprising: a second rim extending in a second axial direction AD2, opposite the first axial direction; a circumferential ring at a distal end of the second rim (where it is fixed to the first rim of the front cover) and, at least one impeller blade.  Lindemann does not disclose an electric rotor fixed to the second rim and axially retained by the circumferential ring. Instead the rotor 122 is fixed to a rotor hub 105 riveted to the front cover 112.
Similarly, KR 10-0789188 B1 discloses a hybrid module having a hydraulic coupling with an impeller and a turbine 9; and an electric motor M with a rotor fixed to a rotor hub 3 coupled to a front cover 5, and not fixed to the rim of the impeller shell as presently claimed.  
EP 1318925 B1 (Dehrmann) discloses a drive device including a hydraulic coupling arrangement (torque converter 3) comprising a front cover 3.2 comprising a 
There does not appear to be any rationale for combining the teachings of the prior art in a manner which would result in a torque converter for a hybrid module as set forth in independent claim 1. Claims 2-19 depend from claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2008/0023287 A1 discloses a hybrid drive comprising a torque converter 59 having an impeller 62 and a turbine 66, a front cover 54 fixed to the impeller shell, and an electric rotor 74. 
US 2015/0000262 A1 discloses a hybrid drive comprising a torque converter TC having an impeller 61 and a turbine 62, a front cover 63 fixed to the impeller shell, and an electric rotor Ro.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 11:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3655